The sealed verdict for defendant is against the court’s plain charge. To find defendant free from blame, the jury must have disregarded his own account of the way he ran the car from the Boulevard into Bay Sixty-second street, his rash run toward the shore ending in breakneck plunge through the barriers to the beach beneath. If the jury got the unfounded idea that one having a friendly gratuitous ride was not entitled to proper care, and had no remedy for such carelessness, they failed to heed what the court had plainly laid down for their guidance. The order setting aside this verdict is, therefore, *947unanimously affirmed, with, costs. Present — Mills, Rich, Putnam, Blaekmar and Jaycox, JJ.